KRUEGER, Judge.
Conviction is for driving an automobile upon a public highway while intoxicated. Punishment is assessed at confinement in the county jail for ten days and a fine of $100.
The appellant has filed an affidavit to dismiss this appeal, duly certified as required by law. The motion is granted as prayed for and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.